UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-14939 AMERICA’S CAR-MART, INC. (Exact name of registrant as specified in its charter) Texas 63-0851141 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Southeast Plaza Ave., Suite 200, Bentonville, Arkansas 72712 (Address of principal executive offices) (zip code) (479) 464-9944 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding at September 3, 2014 Common stock, par value $.01 per share Part I.FINANCIAL INFORMATION Item 1. Financial Statements America’s Car-Mart, Inc. Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands except share and per share amounts) July 31, 2014 April 30, 2014 Assets: Cash and cash equivalents $ $ Accrued interest on finance receivables Finance receivables, net Inventory Prepaid expenses and other assets Goodwill Property and equipment, net Total Assets $ $ Liabilities, mezzanine equity and equity: Liabilities: Accounts payable $ $ Deferred payment protection plan revenue Deferred service contract revenue Accrued liabilities Income taxes payable, net Deferred income tax liabilities, net Revolving credit facilities Total liabilities Commitments and contingencies Mezzanine equity: Mandatorily redeemable preferred stock Equity: Preferred stock, par value $.01 per share, 1,000,000 shares authorized; none issued or outstanding - - Common stock, par value $.01 per share, 50,000,000 shares authorized; 12,471,895 and 12,452,809 issued at July 31, 2014 and April 30, 2014, respectively, of which 8,680,245 and 8,735,842 were outstanding at July 31, 2014 and April 30, 2014, respectively Additional paid-in capital Retained earnings Less: Treasury stock, at cost, 3,791,650 and 3,716,967 shares at July 31, 2014 and April 30, 2014, respectively ) ) Total stockholders' equity Non-controlling interest Total equity Total Liabilities, Mezzanine Equity and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Condensed Consolidated Statements of Operations America’s Car-Mart, Inc. (Unaudited) (Dollars in thousands except share and per share amounts) Three Months Ended July 31, Revenues: Sales $ $ Interest and other income Total revenue Costs and expenses: Cost of sales, excluding depreciation shown below Selling, general and administrative Provision for credit losses Interest expense Depreciation and amortization Loss on disposal of property and equipment - 41 Total costs and expenses Income before taxes Provision for income taxes Net income $ $ Less: Dividends on mandatorily redeemable preferred stock ) ) Net income attributable to common stockholders $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Condensed Consolidated Statements of Cash Flows
